DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.
Claims 27, 41-45 and 51-54 are pending. 
Claims 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 April 2019.
Claims 27, 45 and 51-54 are under examination in the instant office action.

Withdrawn Rejections
Any outstanding rejection of claim 37 is hereby withdrawn as moot in response to its cancellation. 

Remaining issues are set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27, 45 and 51-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite the naturally occurring correlation between the levels of various isoforms of antithrombin III, serum amyloid P, ApoJ, or alpha-1-microglobluin and the incidence of Alzheimer’s disease or Parkinson’s disease. This judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging the natural correlation; i.e. there is no explicitly recited practical application. The claims also encompass multiple abstract ideas, i.e. mental steps of “generating a ratio”, “comparing”, “concluding” and “determining”. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the step of isolating molecules with heparin binding affinity does not add a meaningful limitation to the instant method as this step would have been routinely used by those of ordinary skill in the art to apply 
Additionally, the “generating a ratio”, “comparing”, “concluding” and “determining” amount to a mental activities (e.g., forming a judgement, observation, evaluation or opinion) that could be performed entirely within the human mind and are not tied to any particular machine or apparatus, nor are they transformative in nature. These mental steps are not linked to actually performing the assay in a biological sample in vitro; they reads on reading data post hoc. These mental step merely manipulates abstract ideas (i.e., by comparing values).  These steps, therefore, require the ineligible mental processes of simply evaluating the determined level of biomarkers and somehow relate them to disease. 
Looking to the claims as a whole, none of the steps considered individually or in combination include additional elements that are sufficient to amount to significantly more than the judicial exception and ineligible mental steps, because the claimed steps are routine, conventional and must necessarily be performed in order to determine Alzheimer’s disease or Parkinson’s disease and thus apply the natural correlation. Therefore, claims 27, 45 and 51-54 are directed to patent ineligible subject matter.

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. Applicant asserts that using the ratio of the isoforms of the claims was shown in the present application to be more accurate than detecting the isoforms alone. Applicant asserts that while heparin chromatography may have been previously used to isolate ATIII from a plasma sample, the claims instead rely on the isolation and measurement of the ratio of two specific protein isoforms in a plasma sample as a biomarker for AD or PD. Applicant asserts it was not routine to use heparin chromatography to measure the ratio of specific ATIII isoforms for the diagnosis of AD or to enrich for the other plasma biomarkers recited. Applicant asserts that previous studies of plasma Aβ and plasma ApoJ suggested that they did not correlate with AD. Applicant asserts that heparin affinity has not been used in isolating and measuring the ratio of plasma proteins. Applicant asserts that the artisan would not have had a reasonable expectation that subsequent to heparin binding, the resulting processed sample will be sufficiently reduced in abundant proteins to be useful in processing further to determine that the isoforms were associated with AD. Applicants assert the claimed steps when used in combination are not merely routine and conventional and are directed to patent eligible subject matter. Applicant asserts that the claims encompass a method that improves the technical field because assaying blood-based biomarkers is less costly and less invasive. Applicant asserts that the instant application has overcome the challenges of identifying potential blood-based biomarkers for neurodegenerative diseases. 



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
12 February 2022